DETAILED ACTION
Response to Amendment
The amendment filed on 4 January 2021 has been entered. Claims 1, 5, 6, 19, and 20 have been amended and are hereby entered. Claim 3 has been cancelled. Claim 21 has been added. Applicant’s amendment to the Claims has overcome the objection previously set forth in the Non-Final Action mailed on 2 October 2020.
Claims 1-2 and 4-21 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 4 January 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Otsuka (Figs. 1-5; annotated Fig. 4 on Page 5) fails to disclose that the pawl (30) lacks a driving contour such that the pawl (30) is not actuated by contact with the striker (70), the Examiner respectfully disagrees and would like to point out that the striker (70) engages the hook recess (31) of the hook (30, referred to as the pawl) and that, at the same time, the striker (70) contacts the contacting portion (41) of the cancelling plate (40, referred to as the input member) (see Col. 6, lines 23-26). Since the pawl (30) rotates integrally with the input member (40) via an engagement protrusion (34) of the pawl (30) with an engagement hole (42) of the input member (40) as discussed in Col. 5, lines 11-26, the pawl (30) is actuated by the input member (40) when the striker (70) contacts the contacting portion (41) of the input member (40), resulting in a locked condition as shown in Figure. 4 and not when the hook recess (31) of the pawl (30) is engaged by the striker (70).
	Regarding Applicant’s argument that Otsuka fails to disclose that support shafts (36, 50) mount the latch assembly to a seat component, the Examiner presents a teaching prior art - Barzen et al. (US 2016/0107546 A1), wherein Barzen et al. teaches a latch mechanism (44) having a mounting plate (60) with a pair of mounting apertures (96, 106; Fig. 6) used to couple the latch mechanism (44) to a seat back portion (32; Fig. 3) (see Paragraphs 0033-0034).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to couple the latch assembly of Otsuka using its mounting apertures; Barzen et al. teaching it is known configuration in the art of seat latch assemblies. 
.

Information Disclosure Statement
The information disclosure statement filed on 1 October 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the Non-Patent Literature Document - Chinese Office Action for Application No. 201810289858.2.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an input link pivotally connected to a second mounting aperture” of Claim 18 and “a follower mounted to the second link” of Claim 21 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuka et al. (US 7,762,605 B2).	
With respect to Claim 1, Otsuka et al. (Figs. 1-5; annotated Fig. 4 on Page 5) discloses a seat latch assembly (20) comprising:
a mounting plate (22) with a receptacle (23) for receipt of a striker (70);
a pawl (30) pivotally connected to the mounting plate (22); and
an input member (40) operably connected to the pawl (30) and oriented relative to the receptacle (23) to engage the striker (70) and actuate the pawl (30) to a latched position (Fig. 4, via an engagement protrusion 34 of the pawl 30 received in an engagement hole 42 of the input member 40, which allows the pawl 30 to rotate integrally with the input member 40) while moving relative to the pawl (30);
wherein the pawl (30) comprises a latch hook (30a) to retain the striker (70) in the latched position (Fig. 4); and
wherein the pawl (30) lacks a driving contour so that the pawl (30) is not actuated by contact with the striker (70), wherein the contact of the striker (70) with a contacting portion (41) of the input member (40) actuates the input member (40), which then actuates the pawl (30, since the pawl 30 rotates integrally with the input member 40).
With respect to Claim 4, Otsuka et al. (Fig. 2) discloses the limitations set forth in Claim 1 and that the input member (40) is sized to extend into the receptacle (23) in an unlatched position to engage the striker (70).

    PNG
    media_image1.png
    976
    947
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 7,762,605 B2) in view of Barzen et al. (US 2016/0107546 A1).
With respect to Claim 5, Otsuka et al. (Figs. 1-5; annotated Fig. 4 on Page 5) discloses a seat latch assembly (20) comprising:

a pawl (30) pivotally connected to a first mounting aperture (X) of the pair of mounting apertures (X, Y) of the mounting plate (22); and
an input member (40) operably connected to the pawl (30) and oriented relative to the receptacle (23) to engage the striker (70) and actuate the pawl (30) to a latched position (Fig. 4, via an engagement protrusion 34 of the pawl 30 received in an engagement hole 42 of the input member 40, which allows the pawl 30 to rotate integrally with the input member 40) while moving relative to the pawl (30);
wherein the pawl (30) comprises a latch hook (30a) to retain the striker (70) in the latched position (Fig. 4); and
wherein the pawl (30) lacks a driving contour so that the pawl (30) is not actuated by contact with the striker (70), wherein the contact of the striker (70) with a contacting portion (41) of the input member (40) actuates the input member (40), which then actuates the pawl (30, since the pawl 30 rotates integrally with the input member 40).
Otsuka fails to expressly disclose that the pair of mounting apertures are used to mount the latch assembly to a seat component.
However, Barzen et al. teaches a latch mechanism (44) having a mounting plate (60) with a pair of mounting apertures (96, 106; Fig. 6) used to couple the latch mechanism (44) to a seat back portion (32; Fig. 3) (see Paragraphs 0033-0034).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to couple the latch assembly of Otsuka using its mounting apertures; Barzen et al. teaching it is known configuration in the art of seat latch assemblies.
With respect to Claim 6, Otsuka in view of Barzen et al. discloses the limitations set forth in Claim 5 and Otsuka et al. (annotated Fig. 4 on Page 5) further discloses that a latch load application (Z) upon the latched striker (70) is perpendicular to the pair of mounting apertures (X, Y), wherein the receptacle (23) having an opening width that is gradually increasing from bottom to top can receive a perpendicular latch load application (Z) as shown in the annotated Fig. 4 on Page 5.
Claim 7, Otsuka in view of Barzen et al. discloses the limitations set forth in Claim 5 and Otsuka et al. (annotated Fig. 4 on Page 5) further comprising a pair of bushings (36, 50), each received within one of the pair of mounting apertures (X, Y), wherein the pawl (30) is pivotally connected to one (36) of the pair of bushings.
With respect to Claim 8, Otsuka in view of Barzen et al. discloses the limitations set forth in Claim 5 and Otsuka et al. (Figs. 1-5; annotated Fig. 4 on Page 5) further comprising:
a cam catch (52) pivotally connected to a second mounting aperture (Y) of the pair of mounting apertures (X, Y); and
a biasing member (56) operably connected to the cam catch (52) and the pawl (30) to bias the pawl (30) to an unlatched position (Fig. 2), wherein the cam catch (52) is indirectly connected to the pawl (30) by the input member (40) with the biasing member (56).
With respect to Claim 9, Otsuka in view of Barzen et al. discloses the limitations set forth in Claim 8 and Otsuka et al. (Figs. 1-5; annotated Fig. 4 on Page 5) further discloses that the biasing member (56) is connected to the cam catch (52) and the input member (40), wherein the cam catch (52) is directly connected to a spring engagement portion (43) of the input member (40) with the biasing member (56).
With respect to Claim 10, Otsuka in view of Barzen et al. discloses the limitations set forth in Claim 8 and Otsuka et al. (Figs. 1-5; annotated Fig. 4 on Page 5) further discloses that the biasing member (56) biases the cam catch (52) against the pawl (30, via the input member 40) in the unlatched position (Fig. 2) to maintain the unlatched position when the striker (70) is not received in the receptacle (23). See Col. 7, lines 55-67.
With respect to Claim 11, Otsuka in view of Barzen et al. discloses the limitations set forth in Claim 8 and Otsuka et al. (Figs. 1-5; annotated Fig. 4 on Page 5) further comprising:
a cam clamp (60) pivotally connected to the second mounting aperture (Y) in cooperation with the cam catch (52); and
a second biasing member (66) operably connected to the cam clamp (60) to indirectly bias the cam catch (52) to engage the pawl (30) and maintain the pawl (30) in the latched position (Figs. 4-5), wherein the second biasing member (66) biases the cam clamp (60) to rotate clockwise, resulting a contact surface (61) of the cam clamp (60) to contact and push a projection (33) of the pawl (30), thereby further rotating the pawl (30) clockwise including the cam catch (52) due to the spring force of the first biasing member (56).
Claim 12, Otsuka in view of Barzen et al. discloses the limitations set forth in Claim 8 and Otsuka et al. (Figs. 1-5; annotated Fig. 4 on Page 5) further comprising:
a cam clamp (60) pivotally connected to the second mounting aperture (Y); and
a second biasing member (66) operably connected to the cam clamp (60) to bias the cam clamp (60) to engage the pawl (30) and clamp the pawl (30) in the latched position (Figs. 4-5), wherein the second biasing member (66) biases the cam clamp (60) to rotate clockwise, resulting a contact surface (61) of the cam clamp (60) to contact and push a projection (33) of the pawl (30), thereby further rotating the pawl (30) clockwise in the latched position (Figs. 4-5). See Col. 6, lines 35-46. 
With respect to Claim 13, Otsuka et al. in view of Barzen et al. discloses the limitations set forth in Claim 5 and Barzen et al. (Figs. 6-10) further teaches a cover plate (76) mounted to a mounting plate (60) and spaced apart from the mounting plate (60, wherein the cover plate (76) and the mounting plate (60) is capable of enclosing a pawl and an input member therebetween. 
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the seat latch assembly of Otsuka et al. in view of Barzen et al. with the cover plate as further taught by Barzen et al. for the purpose of protecting the pawl and the input member and preventing any interference from which may affect the mechanism of the seat latch assembly.
With respect to Claim 18, Otsuka in view of Barzen et al. discloses the limitations set forth in Claim 8 and Otsuka et al. (Figs. 1-5; annotated Fig. 4 on Page 5) further discloses that the input member (40) further comprises an input link (40a) pivotally connected to a second mounting aperture (Y) of the pair of mounting apertures (X, Y) of the mounting plate (22), wherein the input link (40a) is connected to the second mounting aperture (Y) by a locking spring (56) and a release lever (52), wherein the release lever (52) is pivotally connected to the second mounting aperture (Y) which also allows the input link (40a) to be also pivotally connected to the second mounting aperture (Y).
With respect to Claim 19, Otsuka in view of Barzen et al. discloses the limitations set forth in Claim 8 and Otsuka et al. (Figs. 1-5; annotated Fig. 4 on Page 5) further comprising a second link (40b) connected to the pawl (30) and the input link (40a) to pivot relative to the first mounting aperture (X) with the pawl (30), wherein the second link (40b) is connected to the pawl (30) by its cylindrical engagement protrusion (34) loosely received in a circular engagement hole .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 7,762,605 B2) as applied to Claims 1 and 4 above.
With respect to Claim 2, Otsuka et al. discloses the limitations set forth in Claim 1 but fails to expressly disclose that the receptacle is sized to receive the striker with a position of at least plus or minus one half of a width of the striker.
However, Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. the size of the receptacle with respect to the width of the striker) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Otsuka et al. such that the receptacle is sized to receive the striker with a position of at least plus or minus one half of a width of the striker, as such a modification involves only routine skill in the art.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 7,762,605 B2) view of Barzen et al. (US 2016/0107546 A1) as applied to Claims 5-13 and 18-19 above.
With respect to Claim 17, Otsuka et al. in view of Barzen et al. discloses the limitations set forth in Claim 5 but fails to disclose that the pair of mounting apertures are spaced apart a distance of up to forty millimeters.
However, Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. distance between the pair of mounting apertures) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Otsuka et al. in view of Barzen et al. such that the pair of mounting apertures are spaced apart a distance of up to forty millimeters, as such a modification involves only routine skill in the art.

Allowable Subject Matter
Claims 14-16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 14, Otsuka in view of Barzen et al. discloses the limitations set forth in Claim 13 but fails to disclose a guide formed into at least one of the mounting plate and the cover plate; and
wherein the input member cooperates with the guide to pivot and slide relative to the mounting plate during movement between the latched position and an unlatched position.
With respect to Claim 15, Otsuka in view of Barzen et al. fails to disclose the limitations set forth in Claim 14 and that the input member slides toward the mounting aperture that is pivotally connected to the pawl during movement from the unlatched position to the latched position.
With respect to Claim 16, Otsuka in view of Barzen et al. fails to disclose the limitations set forth in Claim 15 including a pair of bushings each received within one of the pair of mounting apertures; and wherein the input member is contoured to provide clearance for the one of the pair of bushings for compactness of the seat latch assembly in the latched position.
With respect to Claim 21, Otsuka in view of Barzen et al. discloses the limitations set forth in Claim 18 and that a second link (40b) is indirectly connected to the pawl by a locking spring (56) and a release lever (52) to pivot relative to the first mounting aperture with the pawl but fails to disclose a follower mounted to the second link in engagement with a cam track on the input link, so that as the striker is received in the receptacle and engages the input link, the input link and the second link converge while rotating the pawl to engage and latch the striker.
Claim 20 is allowed. Otsuka in view of Barzen et al. fails to disclose a seat latch assembly comprising all the limitations of Claim 20. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678        

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678